EXHIBIT FORM 51-102F3 Material Change Report ITEM 1. NAME AND ADDRESS OF COMPANY Seabridge Gold Inc. 106 Front Street East, Suite 400 Toronto, OntarioM5A 1E1 ITEM 2. DATE OF MATERIAL CHANGE NOVEMBER 3, 2010 ITEM 3. NEWS RELEASE Issued November 3, 2010 and distributed through the facilities of Marketwire (Canadian Timely Disclosure). ITEM 4. SUMMARY OF MATERIAL CHANGE An initial assessment of drill data and mine planning from KSM’s new Iron Cap zone suggests that (i) a significant minerals reserve can be expected from the Iron Cap zone in a new Preliminary Feasibility Study (“PFS”) scheduled for completion next April; (ii) these additions to reserves, immediately adjacent to the Mitchell zone, could support a significant increase in annual production; and (iii) a potential expansion in mine size should substantially improve project economics. 41 core holes and supporting engineering work at Iron Cap have been completed. Aredesign of the KSM project for a graduated increase in throughput to 180,000 tonnes per day (50% increase from the PFS released on March 31, 2010) is being examined. An Environmental Assessment Application will be submitted following completion of a new PFS in April 2011. ITEM 5. FULL DESCRIPTION OF MATERIAL CHANGE See attached news release. ITEM 6. RELIANCE ON SUBSECTION 7.1(2) OR (3) OF NATIONAL INSTRUMENT 51-102 Not applicable ITEM 7. OMITTED INFORMATION No information has been omitted on the basis that it is confidential information. ITEM 8. EXECUTIVE OFFICER Contact:Rudi Fronk Telephone:(416) 367-9292 ITEM 9. NOVEMBER 3, 2010 APPENDIX A Seabridge Gold Inc. News Release Trading Symbols: TSX: SEA For Immediate Release NYSE Amex: SA November 3, 2010 Iron Cap Emerges as 4th Major Deposit at Seabridge Gold’s KSM Project Expected Reserve Additions Likely to Increase Production and Improve
